Citation Nr: 1700960	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-09 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. In that rating decision, the RO denied service connection for a left shoulder disability.

In April 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In February 2015, the Board remanded the case to the RO for the development of additional evidence. The RO developed additional evidence and returned the case to the Board. In addition, the Veteran submitted additional evidence.

For the reasons explained below, the appeal is again REMANDED to the RO, which is the Agency of Original Jurisdiction. VA will notify the appellant if further action is required.


REMAND

The Board is remanding the case again because there is insufficient evidence to decide the claim.

The Veteran contends that left shoulder injury or injuries during service were followed by symptoms including pain in that shoulder that continued after service until and after left shoulder problems treated by surgery in 2011.

The Veteran's service treatment records document a left shoulder injury in July 1992. In January 1994, a few months before the Veteran's August 1994 separation from service, he did not report shoulder problems in a medical history, and an examiner marked normal for the condition of his upper extremities.

In February 2012, a VA physician reviewed the Veteran's claims file, examined him, and expressed the opinion that it is less likely than not that his current left shoulder disorder is related to the shoulder injury treated in service in 1992.

The Veteran testified at his April 2014 Board hearing that during service he had multiple falls that affected his left shoulder, that during service he had intermittent and later fairly continuous left shoulder pain, and that left shoulder pain continued after service through the present. He stated that he discussed the shoulder pain with his mother, who is a nurse, and for many years he self-treated the shoulder pain with ibuprofen.

In the February 2015 remand, the Board requested an addendum to the February 2012 VA examination report, with consideration of the Veteran's hearing testimony and further opinion regarding the likelihood that current left shoulder disability was incurred in service. In March 2015, the physician who examined the Veteran in 2012 discussed the testimony and the other evidence, including records of post-service treatment for other musculoskeletal problems that did not reflect complaints involving the shoulder. The physician again opined against a likelihood of service connection.

The RO issued a supplemental statement of the case (SSOC) in March 2015. In March 2015 the Veteran, through his representative, waived a 30 day waiting period following the SSOC. He indicated that if he submitted additional evidence later, he waived his right for such evidence to be considered by the RO before the Board considered the case.

In April 2015, VA received from the Veteran a statement from private orthopedist R. I., M.D. Dr. I. stated that he first treated the Veteran in May 2011 for left shoulder problems. Dr. I. indicated that in May 2011 the Veteran informed him of a history of several left shoulder injuries during service. Dr. I. opined that that he had "no doubt" that a left shoulder rotator cuff tear seen in 2011 and treated with surgery in 2011 was attributable to the injuries during service that the Veteran reported.

The Veteran waived his right for the RO to consider Dr. I.'s statement before the Board adjudicates the case. Dr. I.'s statement provides support for the Veteran's account of continuity of left shoulder problems after service. Considering, however, the VA examiner's analysis of the history, further indications as to the history the Veteran has reported could well be helpful. The Board is remanding the case for records of Dr. I.'s treatment of the Veteran and the 2011 left shoulder surgery. The Veteran may obtain and submit those records or he may permit VA to request them.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to obtain and submit records of his treatment from 2011 forward for left shoulder problems by R. I., M.D., and his 2011 left shoulder surgery, or to sign release(s) for VA to obtain those records. If the Veteran submits release(s), request the records from the treatment providers.

2. Thereafter, review the expanded record and reconsider the claim. If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




